This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1866

              In the Matter of the Civil Commitment of: Peter Gerard Lonergan

                                     Filed May 16, 2016
                                          Affirmed
                                      Connolly, Judge

                                Dakota County District Court
                                 File No. 19-P1-06-008179


Peter G. Lonergan, Moose Lake, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Donald E. Bruce, Assistant County
Attorney, Hastings, Minnesota (for respondent)



         Considered and decided by Reilly, Presiding Judge; Connolly, Judge; and Stauber,

Judge.

                          UNPUBLISHED OPINION

CONNOLLY, Judge

         Appellant challenges the district court’s denial of his motions under rule 60.02 and

rule 65.01 of the Minnesota Rules of Civil Procedure, arguing the district court abused its

discretion in (1) denying the motions without an evidentiary hearing, and (2) not properly

analyzing the legal issues underlying his motions. Because the motions are barred by the
exclusive transfer-or-discharge remedies of the Minnesota Commitment and Treatment

Act, we affirm.

                                         FACTS

      Appellant, Peter Gerard Lonergan, was indeterminately committed as a sexually

dangerous person (SDP) to the Minnesota Sex Offender Program (MSOP) by a judgment

entered on May 13, 2009.

      On June 17, 2015, the U.S. District Court for the District of Minnesota issued an

order declaring portions of the Minnesota Commitment and Treatment Act (MCTA), which

includes the MSOP, unconstitutional, both facially and as applied. Karsjens v. Jesson, 109
F. Supp. 3d 1139, 1173 (D. Minn. June 17, 2015). The Eighth Circuit Court of Appeals

subsequently stayed the district court’s decision pending appeal. Karsjens v. Jesson, No.

15-3485 (8th Cir. Dec. 15, 2015).

      On June 23, 2015, Lonergan filed a motion for relief from judgment pursuant to

Minn. R. Civ. P. 60.02 (2014) and a motion for temporary relief under Minn. R. Civ. P.

65.01-.02. Lonergan argued that his commitment is unconstitutional in light of Karsjens

and asked the district court to void his commitment. On October 6, 2015, the district court

denied Lonergan’s motions without an evidentiary hearing. Lonergan appeals.

                                     DECISION

                                            I.

      Lonergan moved for relief under Minn. R. Civ. P. 60.02. In denying Lonergan’s

motion under Minn. R. Civ. P. 60.02, the district court held that Lonergan could not use

rule 60.02 to seek discharge from commitment. This court reviews the district court’s


                                            2
denial of a rule 60.02 motion for an abuse of discretion. In re Civil Commitment of Moen,

837 N.W.2d 40, 44-45 (Minn. App. 2013), review denied (Minn. Oct. 15, 2013).

       The supreme court held in In re Civil Commitment of Lonergan that a rule 60.02

motion could not be used to seek transfer or discharge from a civil commitment. 811
N.W.2d 635, 642 (Minn. 2012). The supreme court reasoned that the MCTA “provides

relief to a patient indeterminately committed as an SDP or [sexual psychopathic

personality] through a transfer or a discharge” and that it was the “exclusive remedy” for

this purpose. Id. at 641-42. In In re Civil Commitment of Moen, this court concluded that

even if a claim is described as a nontransfer, nondischarge claim, if the ultimate purpose is

a resolution that would result in discharge, the claim is one for transfer or discharge, which

must be made through the procedures set forth in the MCTA. 837 N.W.2d at 46-47.

       Although Lonergan argues that he merely seeks to void a commitment that he asserts

was impermissible ab initio, the ultimate result would be discharge from MSOP. Under

the reasoning of Lonergan and Moen, this is not a permissible use of a rule 60.02 motion.

Therefore, the district court did not abuse its discretion by denying Lonergan’s rule 60.02

motion.

       Lonergan also argues that the district court abused its discretion because it did not

hold an evidentiary hearing on his motions. “A petitioner is entitled to an evidentiary

hearing only if a factual dispute is shown by the petition.” Seifert v. Erickson, 420 N.W.2d
917, 920 (Minn. App. 1988), review denied (Minn. May 18, 1988). A “purely legal

question involving construction of [a] statute and application of constitutional law” does

not merit an evidentiary hearing. Id. Lonergan asserts in his brief that the district court


                                              3
failed to review the exhibits, specifically the adjudicated findings of fact from the Karsjens

case, under the standard of strict scrutiny. He appears to argue that he should have been

allowed to litigate the constitutionality of the MCTA at the district court level. However,

to date the Minnesota Supreme Court has repeatedly upheld the provisions of the MCTA.

See generally Lonergan, 811 N.W.2d at 641-42; In re Linehan, 594 N.W.2d 867, 875-76

(Minn. 1999); In re Civil Commitment of Ramey, 648 N.W.2d 260, 270-71 (Minn. App.

2002), review denied (Minn. Sept. 17, 2002). To the extent that Lonergan’s argument

addresses the constitutionality of the MCTA, it is a purely legal issue that has been

repeatedly addressed by the supreme court and is not dependent on any particular factual

dispute raised by Lonergan. Thus, the district court did not err by denying Lonergan’s

request for an evidentiary hearing.

                                             II.

       Lonergan contends the district court abused its discretion by denying him injunctive

relief under Minn. R. Civ. P. 65.01 and 65.02. The district court concluded that Lonergan

was not entitled to a TRO because he was unlikely to succeed on the merits of his claim

for relief from judgment under rule 60.02 and that he was a threat to public safety.

Lonergan argues that the district court erred in considering that he is a threat to public

safety, a claim that he asserts was unsupported by any evidence before the district court.

       A court considers several factors when determining whether injunctive relief is

appropriate. Metro. Sports Facilities Comm’n v. Minn. Twins P’ship, 638 N.W.2d 214,

220-21 (Minn. App. 2002) (citing Dahlberg Bros. v. Ford Motor Co., 272 Minn. 264, 274-

75, 137 N.W.2d 314, 321-22 (1965)), review denied (Minn. Feb. 4, 2002). These factors


                                              4
include: (1) the nature and background of the parties’ relationship; (2) the potential harm

to the parties; (3) the likelihood that either party will prevail on the merits; (4) the factual

aspects of the case and their impact on public policy considerations; and (5) the

administrative burdens involved in judicial supervision. Id. The purpose of injunctive

relief is “to maintain the status quo pending a decision on the merits.” Id. at 221 (citation

omitted). This court applies an abuse-of-discretion standard of review to a district court’s

decision to deny injunctive relief. Id. at 220.

       Consideration of these factors is not necessary. As Lonergan is currently committed

to MSOP, his continued commitment to MSOP preserves the status quo. For this reason,

the district court correctly denied injunctive relief because that preserves the status quo in

this case. See id. Even considering the factors, the district court correctly denied relief.

The likelihood that either party will prevail on the merits is “[a] primary factor in

determining whether to issue a temporary injunction.” Minneapolis Fed’n of Teachers,

AFL-CIO, Local 59 v. Minneapolis Pub. Schs., Special Sch. Dist. No. 1, 512 N.W.2d 107,

110 (Minn. App. 1994), review denied (Minn. Mar. 31, 1994). Even if Lonergan’s

objection to the district court’s consideration of his continued danger to the public was

valid, the district court denied Lonergan’s motion for injunctive relief because he cannot

succeed on the merits of his rule 60.02 claim. Because the analysis above confirms that

Lonergan cannot succeed on his rule 60.02 claim, the district court did not abuse its

discretion by denying Lonergan injunctive relief.

       Affirmed.




                                               5